1.  Applicant's amendment, filed 11/22/2021, is acknowledged.
 
2.  Claims 7, 9, 18, 26-28, 36-39 are pending and under examination as they read on to an antibody or an antigen binding fragment thereof that binds to CTLA-4, and the VL CDR1-3 of SEQ ID NO: 41, 32, 22 and VH CDR1-3 of SEQ ID NOs: 36, 28, 18, VH of SEQ ID NO:7 and VL of SEQ ID NO: 14.

3.  The TD filed 11/22/2021, is sufficient to overcome the nonstatutory double patenting as being unpatentable over U.S. Patent No. 11078281.
  
4.  The following new ground of rejection is necessitated by the amendment submitted 11/22/2021.

5. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.  Claim 18 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


(a) The recitation “fully human . . . antibody” in claim 18 is ambiguous. The antibody of base claim 9 has rat CDRs (see Spec page 23, under Example 2, Immunization), it is not clear how the rat CDRs are now “fully human” antibody.


7. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
8.  Claims 7, 9, 18, 26-28, 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed 08/20/2021.  



Applicant submits that the claimed anti-CTLA4 antibodies having the required structural features of at least 90% identity to SEQ ID NO:7 and/or 14.


However, claim 7 encompasses a genus of anti-CTLA-4 antibodies comprising up to 10% variation in the VH or VL of SEQ ID NOs 7 and 14 including variation in the CDRs of the VH and VL, as well as a genus of antibodies anti-CTLA-4 antibodies comprising less than the required 6 CDRs.

Claim 9 encompasses a genus of anti-CTLA-4 antibodies comprising up to 10% variation in the VH and VL of SEQ ID NOs: 7 and 14 including variations in the CDRs of the VH and VL.

Claim 26 encompasses hybridomas comprising a genus of anti-CTLA-4 antibodies comprising up to 10% variation in the VH and VL of SEQ ID NOs: 7 and 14 including variations in the CDRs of the VH and VL.

The instant application encompasses (but does not exemplify) fragments and CDRs modification up to 10% (deletion/addition/substitution) to the claimed HCDRs and LCDRs of encompassed in SEQ ID NOs: 1-14.  There is no teaching identifying what amino acids can be varied within the VH-CDRs and/or VL-CDRs antibody regions and still retain antibody or fragments capable of binding to CTLA-4.   Brown et al (J. Immuno. 1996 May, 3285-91 at 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.  Vajdos et al. (J. Mol. Biol. 2002, Jul 5, 320(2):415-28 at 416) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  The scope of the claims encompasses antibodies with VH or VL that encompass variation (addition, deletion, substitution) in their CDRs.  The prior art discloses that 6 CDRs as being essential structure of antibody's binding site, and thus when intact, would provide enough structure to define the antibody's binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR's) or retain (e.g., constant or variable framework) antigen binding.   Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VLCDRs or VHCDRs regions of the disclosed antibody and the retention of a specific binding antibody that binds the CTLA-4 to satisfy the WD requirement for the claims.



Regarding claim 26, Applicant is not in possession of Hybridomas comprising  identical antibodies having up to 10 variations in the VH and VL of SEQ ID NOs: 7 and 17.  Hybridomas are produced by a process starts by injecting a mouse (or other mammal) with an antigen that provokes an immune response which would result in is a unique hybridoma that cannot be reproduced.  Yet the claim is directed to hybridomas comprising modified VHs and VLs. It is suggested that claim 26 to be canceled.  

It is suggested that Claims 7, 9, 18, 27-28, 37-39 be changed to depend directly form claim 36 to overcome this rejection.

9.  Claim 36 is objected to because it depends form rejected claim but would be allowable if rewritten as independent claim. 

 10.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



January 8, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644